                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALAN L. BRINKER,                                   Case No. 18-cv-05099-SI
                                   8                    Plaintiff,
                                                                                            ORDER RE-SETTING DEADLINES
                                   9              v.

                                  10     NANCY A. BERRYHILL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This is a Social Security appeal in which plaintiff Alan L. Brinker is representing himself

                                  14   pro se. The Procedural Order in this case states, “Plaintiff shall serve and file a motion for summary

                                  15   judgment or for remand within 28 days of service of defendant’s answer.” Docket No. 7. Defendant

                                  16   served her answer on December 20, 2018, along with a certificate of service. Docket Nos. 17, 18,

                                  17   19. Plaintiff has not filed his motion for summary judgment or for remand.

                                  18          Last week, the Court contacted plaintiff about his missed deadline, and he stated that he has

                                  19   not received any documents from defendant and that he has been having issues with the postal

                                  20   service. On January 25, 2019, defendant re-served documents via U.S. mail. Docket No. 20. On

                                  21   January 28, 2019, defendant filed a Supplemental Transcript of the Administrative Record, because

                                  22   the administrative law judge decision that defendant originally filed was incomplete. Docket No.

                                  23   21. Plaintiff also recently called the Court and said that he and defendant have spoken and are in

                                  24   agreement on several things, but no party has filed a stipulation or any other document to update the

                                  25   Court on this case’s status.

                                  26          In light of the incomplete administrative record and the fact that plaintiff did not receive the

                                  27   documents from defendant in December, the Court hereby RE-SETS the deadlines in this case as

                                  28   follows:
                                   1          Plaintiff shall serve and file a motion for summary judgment or for remand no later

                                   2   than February 27, 2019.

                                   3          Defendant shall serve and file any opposition or counter-motion for summary judgment no

                                   4   later than March 27, 2019.

                                   5          Plaintiff may serve and file a reply no later than April 10, 2019.

                                   6

                                   7          If plaintiff continues to have problems receiving mailings from defendant or from the Court,

                                   8   plaintiff shall contact the Court before his filing deadline passes to inform the Court of the issue.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: January 30, 2019

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        SUSAN ILLSTON
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
